Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-11 are currently under examination, wherein claims 1 and 2 have been amended in applicant’s amendment filed on April 29, 2022.
Status of Previous Rejections
2.	The previous rejections of claims 1-11 under 35 U.S.C. 103 as stated in the Office action dated February 22nd, 2022 have been withdrawn in light of applicant’s amendment filed on April 29, 2022. A new ground of rejection has been established as follows. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over JP (2012-072213 A) in view of Inoue et al. (US Pub. 2014/0053954 A1).
With respect to claims 1-11, JP (‘213 A) discloses a solder paste consisting of by mass a flux consisting of a thermosetting resin binder (e.g. an epoxy resin), a solvent, and a flux component (i.e. the claimed optional activator); 50-97% of a lead-free solder alloy having a melting point of 240oC or lower and including Ag, Bi, Cu, In with a balance of Sn (e.g. a Sn/Ag alloy, a Sn/Ag/Cu alloy and a Sn/Bi alloy as instantly claimed) and about 0.5-29% of a reactive silicone oil (e.g. SF8411 silicone oil having a viscosity of 5,000-9,600 mm2/s at 25oC) (abstract, paragraphs [0030], [0034], [0041], [0044]-[0046], [0050], [0052] and [0060]). JP (‘213 A) does not specify the molecular weight ranges of the silicone oil as claimed, at least suggesting that a broad molecular weight range of the silicon oil available in the market can be used. The molecular weight range suggested by JP (‘213 A) would include or overlap the claimed ranges because the instant claimed and JP (‘213 A)’s silicone oils are the same oils and would have similar molecular weights. The highest silicone oil viscosity disclosed by JP (‘213 A) is close to the lowest silicone oil viscosity as claimed in claim 1 as amended. The silicone oil content range disclosed by JP (‘213 A) overlaps the claimed range. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed range within or close to the disclosed ranges of JP (‘213 A) with an expectation of success because JP (‘213 A) discloses the same utility over the entire disclosed ranges. JP (‘213 A) does not specify the rosin in the flux as claimed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the resin of JP (‘213 A) with the claimed rosin in the flux of JP (‘213 A) with an expectation of success, because they are functionally equivalent as disclosed by Inoue et al. (‘954 A1) (abstract and paragraph [0035]). See MPEP 2144.06.

Response to Arguments
4.	The applicant’s arguments filed on April 29, 2022 have been fully considered but they are not persuasive.	
First, the applicant argues that JP (‘213 A) does not disclose the viscosity range as amended. In response, see the new ground of the rejection of the amended viscosity range above. It is well held that “Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.)”.
Second, the applicant argues that the base resin used by JP (‘213 A) and Inoue et al. (‘954 A1) are completely different from each other and therefore it would not have been obvious to one of ordinary skill in the art to use the rosin disclosed by Inoue et al. (‘954 A1) in the flux of JP (‘213 A). In response, the examiner notes that applicant’s argument cannot be relied upon as evidence. See MPEP 2145 [R-6]. Inoue et al. (‘954 A1) clearly disclose that resins other than the specific thermoplastic acrylic resins can also be used including the thermosetting epoxy resin used by JP (‘213 A) and a variety of rosins (e.g. the polymerized rosin and hydrogenated rosin as claimed) (paragraph [0035]). The rejection of the claimed rosin based on MPEP 2144.06 as stated in the Office action dated February 22nd, 2022 is proper and therefore maintained herein.
	 Third, the applicant argues that the claimed flux consists of the rosin component, a solvent and other optional components. In response, see the rejection of the solvent as claimed above.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


5/11/2022